Citation Nr: 1219991	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-10 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spine spondylolisthesis from August 31, 2006, through May 3, 2007, and from May 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The Veteran served on active duty for training from March 19, 1998, to June 25, 1998, and on active duty from October 2004 to August 2006, and from May 2007 to April 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Des Moines, Iowa, Regional Office (RO), which granted service connection for spondylolisthesis of the lumbar spine, and assigned a 10 percent disability rating, effective from August 31, 2006.  Subsequently, in September 2008, the RO increased the Veteran's rating for lumbar spine spondylolisthesis from 10 percent to 20 percent, effective from August 31, 2006, to May 3, 2007, at which point the rating was discontinued because the Veteran returned to active military duty.  See 38 C.F.R. § 3.654(a) (2009).  The Veteran, accompanied by his representative, appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO in September 2008.  A transcript of that hearing is of record.  

Subsequently, in a rating decision dated in November 2009, the RO reinstated the 20 percent evaluation, effective from May 1, 2009.  (Although the RO had not originally considered the propriety of the rating since May 1, 2009, it later addressed this issue in a February 2010 supplemental statement of the case, making it part of the appeal.)


FINDING OF FACT

From August 31, 2006, the Veteran's lumbar spine disability has been manifested by painful limitation of motion, tenderness and muscle spasm; his functional range of motion has been better than 30 degrees of flexion.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar spine spondylolisthesis from August 31, 2006, through May 3, 2007, and since May 1, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5239 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of letters dated in October 2006 and April 2007 from the RO to the Veteran, which were issued prior to the RO decision in July 2007.  An additional letter was issued in June 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  

Accordingly, the Board finds that VA has satisfied its duty to the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to the claim decided herein.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The service treatment records show that the Veteran received treatment on several occasions for chronic low back pain.  A Medical Board proceeding, dated in December 2005, noted that the Veteran had a history of recurrent back pain.  On January 31, 2006, he underwent L5-S1 bilateral laminectomies, facetectomies, and instrumented allograft fusion.  A follow up MRI in February 2007 showed the allograft had not fused and he was diagnosed as having had a failed lumbar fusion.  

The Veteran's initial claim for service connection for a back disorder (VA Form 21-526) was received in August 2005.  

The Veteran was afforded a VA examination in December 2006.  It was noted that the Veteran spent approximately six months in Iraq in the Army as a combat engineer.  His job was to find and diffuse roadside bombs.  The Veteran reported being "blown up with close ones four to five times," and he was knocked down hard once when he hurt his back.  The Veteran indicated that he started having low back pain when he was in Iraq.  He stated that he is unable to sit or stand for long, and he was not comfortable when he slept.  The Veteran also reported intermittent numbness in the left leg, and he stated that he had a belt that he had to wear at work as working aggravated his pain and numbness.  In January 2006, the Veteran underwent a fusion of L5-S1; then, in May 2006, he was noted to have numbness and tingling in his feet, and an MRI was done that showed grade I spondylolisthesis from L5 to S1 and retrolisthesis from L4 to L5.  It was noted that the Veteran had severe 1 cm right parasagittal superior extrusion with several foramina.  He had severe foraminal stenosis from L5 to S1 and moderate to severe foraminal stenosis on the left.  On examination, the low back flexed to 90 degrees and extended to 10 degrees.  Lateral rotation was to 45 degrees bilaterally, and lateral flexion was to 30 degrees bilaterally.  The impression was spondylolisthesis of the lumbar spine with chronic low back pain and bilateral knee pain.  

Received in June 2007 were VA progress notes dated from October 2006 to January 2007.  These records show that the Veteran received ongoing clinical attention and treatment for chronic low back pain.  The Veteran was seen for a follow-up evaluation in October 2006; the assessment was back pain, status post L2-S1 fusion stable, well controlled with current pain regime.  

The Veteran was afforded another VA examination in July 2007, at which time he indicated that he was scheduled to have another fusion the week following his examination with Don Joy spinalogic bone growth stimulator.  The Veteran reported chronic pain in the lower back, with stiffness and decreased motion.  The Veteran also reported having shooting pain in the lower extremities, right worse than the left.  He stated that he is able to walk 1/4 mile.  On examination, it was noted that posture was normal.  There were no deformities or asymmetry on inspection or palpation of the lumbar spine.  Forward flexion was from 0 degrees to 70 degrees, with pain at 70 degrees.  Extension was from 0 degrees to 20 degrees with pain starting at 20 degrees.  Right lateral flexion was from 0 degrees to 35 degrees, with pain at 25 degrees; and left lateral flexion was from 0 degrees to 35 degrees, with pain at 30 degrees.  Lateral rotation was from 0 degrees to 20 degrees bilaterally.  There was no decreased function on repetitive movement.  Lasegue's sign was positive.  There was lumbar flattening but no scoliosis or reverse lordosis.  The examiner noted that there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour; there was no atrophy.  Posture Straight leg raising did not induce lower back pain.  Deep tendon reflexes were normal.  Sensation was normal.  The pertinent diagnosis was degenerative disc disease of the spine, status post failed fusion.  It was noted that the disability caused decreased mobility and pain.  

Of record is a report of contact (VA Form 119), dated in September 2007, indicating that the Veteran did confirm that he went back on active duty for back surgery.  

Also of record is a statement from Dr. Robert D. Foster, dated in August 2007, indicating that the Veteran had lumbar spondylolisthesis and a failed fusion and repeat surgery.  Dr. Foster stated that, based on the AMA guidelines for evaluation of permanent impairment, the Veteran's impairment rating would be 14 percent anatomical at the present time for his spinal problems.  

In a statement dated in September 2007, a doctor from the Henry County Health Center, indicated that he has been the Veteran's physician for at least 25 years and he verified that the Veteran did not have any back trouble prior to October 2004; he noted that the Veteran never had any problems prior, suffering a herniated disc, that is a severely pinched nerve and his low back requiring surgery after carrying heavy packs on active duty with the National Guard beginning in October 2004.  The physician stated that the only cause of the Veteran's back trouble was the injury he sustained while on active duty in the National Guard; and he stated that this injury had resulted in a permanent impairment.  

On the occasion of another examination in September 2007, it was noted that a fusion was done 1 and 1/2 month earlier, and the Veteran just got out of a body cast two days prior to the examination; he stated that he was unable to bend over and tie his shoes at the time of the examination.  The Veteran indicated that his condition had improved, but he was still having shooting pains down the left leg, beginning from the left buttocks/hip down to the calves.  He also reported numbness and pain from the post surgery as opposed to the pains and numbness from injuries.  On examination, the examiner noted that there was no muscle atrophy; muscle tone was normal.  Deep tendon reflexes were 2+.  It was noted that flexion in the spine was from 0 degrees to 10 degrees with pain the back, and extension was 0 degrees to 10 degrees.  Side bending was 0 degrees to 15 degrees, bilaterally and rotation was from 0 degrees to 15 degrees bilaterally.  It was noted that there was weakness in the left thigh.  Sensory testing revealed that the left side was clearly less sensitive than the right, with decreased light touch in the right lower extremity and decreased vibration in the left lower extremity.  The pertinent diagnoses were status post open reduction-internal fixation (ORIF), L4-L5 and L5-S1 fusion; and neuralgia and paresthesias, secondary to ORIF, especially in the left lower extremity, from left buttock and hip to mid-lower leg.  It was further noted that the Veteran had decreased mobility and problems with lifting and carrying.  

A VA Joints examination was conducted in November 2007.  It was noted that the Veteran still had electric shocking pains down the buttock from the sacrum down.  He had no reported problems urinating, defacating or erectile dysfunction.  The Veteran complained of soreness and pains from physical therapy and working.  The Veteran also reported decreased motion, spasm, stiffness and weakness in the lower back; he described the pain as a dull ache and sometimes throbbing.  The Veteran also reported flare-ups of back pain every 2 to 3 weeks lasting hours.  He noted that he was able to walk 1/4 mile.  On examination, posture and gait were described as normal.  The examiner reported lumbar flattening, but no kyphosis, no lordosis, and no scoliosis.  No joint ankylosis was noted.  Reflexes were 2+.  The pertinent diagnosis was history of intervertebral disc degeneration with compression of nerve roots, lumbar spine; degenerative joint disease of the lumbar spine; status post ORIF L4-5 and L5-S1; and moderate sciatica.  

Progress notes dated from November 2007 to June 2008 show that the Veteran received ongoing clinical evaluation for chronic low back pain.  A private treatment report reflects that the Veteran was referred for spine rehabilitation evaluation in July 2008; the evaluation consisted of physical therapy, psychology and vocational counseling and social work.  The examiner noted that the Veteran had had three spine surgeries with continued chronic mechanical and myofascial low back pain.  

At his personal hearing in September 2008, the Veteran indicated that he was unable to bend and pick up items.  The Veteran reported that he experienced numbness and tingling in his back.  The Veteran testified that he had difficulty sleeping; he stated that he had difficulty getting into a comfortable situation.  The Veteran also stated that he had difficulty negotiating steps.  

Received in June 2009 were VA progress notes dated from October 2006 to June 2009 which show that the Veteran continued to receive clinical evaluation and treatment for chronic low back pain.  Among these records is a statement form a VA resident physician, dated in June 2009, indicating that the Veteran suffers from chronic daily low back pain secondary to multiple traumatic IED blast exposures during his time on active duty.  He is status post a failed lumbar fusion and has had a second surgical correction with continued daily limiting pain.  The physician stated that it was his opinion that the Veteran was only able to complete 2 to 4 hours of employment per day with frequent breaks; he was only able to sit or stand for 15 minutes maximum at one time.  He further stated that the Veteran would be unable to sustain a full five-day work week based on significantly increased pain and significant functional limitations with prolonged activity.  He would also likely be absent 2 to 4 days per month due to exacerbations of spasms, tightness and increased pain.  

On the occasion of a VA examination in July 2009, range of motion in the lumbar spine was 10 degrees of extension, and 70 degrees of flexion.  He had 25 degrees of lateral bending to either side and 30 degrees of rotation to either side.  After three repetitions, range of motion findings was reported as 50 degrees of flexion and 5 degrees of extension.  Lateral bending to either side was to 20 degrees, and rotation was to 25 degrees.  He was able to heel and toe walk.  Straight leg raising was noted to be positive.  Reflexes were symmetric at 2+ both knees and ankles.  Motor strength was 5/5 throughout the lower extremities.  Neurological evaluation was normal, except for sensory loss over the L4-L5 dermatomes.  The examiner reported pain and additional functional loss due to fatigue, weakness, and instability with repetitive motion.  

Of record is a decision from the Social Security Administration (SSA), dated in September 2009, which found the Veteran to have been disabled from May 31, 2007; it was determined that the Veteran was unable to perform any past relevant work primarily due to disorders of the back.  Received in April 2010 were treatment records from the SSA, used in reaching their September 2009 decision.  The records submitted in support of the Veteran's claim include VA as well as private treatment reports, dated from February 2006 to February 2009.  These records reflect that the Veteran received clinical evaluation for chronic low back pain.  These records show that the Veteran was seen at the University of Iowa Hospitals and clinic in January 2009 for a follow-up evaluation for his low back pain.  He denied any new motor or sensory deficits, and he denied any incontinence.  It was noted that lumbar flexion, extension, and lateral rotation were limited by pain.  There was tenderness to palpation in the right lumbar paraspinous muscles just lateral to his surgical scar.  Straight leg raising was negative bilaterally.  No focal motor or sensory deficits in the lower extremities.  Gait was normal.  The impression was persistent low back pain following multiple lumbar spine surgeries with muscular and neuropathic elements, lumbar myofascial pain, residual right lumbar radiculopathy, and questionable facet arthropathy vs. hardware-mediated pain.  

Received in July 2010 were VA progress notes dated from February 2010 to July 2010 reflecting ongoing evaluation and treatment for chronic low back pain.  

III.  Analysis

In July 2007, the RO granted entitlement to service connection for spondylolisthesis of the lumbar spine, and assigned a 10 percent evaluation effective from August 31, 2006.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  Subsequently, in September 2008, the RO increased the evaluation for the lumbar spine from 10 percent to 20 percent, effective from August 31, 2006, through May 3, 2007, at which time benefits were discontinued when the Veteran was recalled on active duty.  The 20 percent evaluation was reinstated effective May 1, 2009.  (The Veteran has also been awarded a total rating based on individual unemployability from May 1, 2009.)

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202(1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  

The Veteran's service-connected lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).  Spondylolisthesis is specifically listed under Diagnostic Code 5239.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:  a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  (Here, the Veteran has been separately rated for neurologic symptoms affecting the lower extremities because of his back disability, and these ratings have not been made part of the appeal.)

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202(1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7(1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After review of the evidentiary record, with consideration of the schedular criteria set forth above, the Board finds that a higher (40 percent) evaluation is not warranted during the periods from August 31, 2006, through May 3, 2007 or at any time since May 1, 2009.  Specifically, none of the records during the periods in question reflect that the Veteran's flexion of the lumbar spine was limited to 30 degrees or less, even when pain or other functional loss was taken into account.  In fact, the December 2006 examination noted flexion to 90 degrees, and the July 2009 VA examination found flexion to 50 degrees.  While the Veteran reported pain and stiffness in the back, and has received treatment for his back, there is simply no evidence documenting that the Veteran has had limitation of flexion to 30 degrees or less during the periods in question.  Nor is there any evidence the Veteran has favorable ankylosis of the entire thoracolumbar spine.  In fact, none of the examination reports, including the December 2006, July 2007, and the July 2009 VA examination, show that there was evidence of ankylosis of the thoracolumbar spine, either favorable or unfavorable.  Thus, the evidence clearly shows the Veteran continues to have motion, albeit limited, of the lumbosacral spine.  

The Board acknowledges that the Veteran has repeatedly complained of pain associated with his lumbosacral spine disorder.  The record also reveals that the Veteran has at various times taken medication and undergone treatments to address the pain.  However, the VA examiners were specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the July 2007 examiner noted pain and loss of motion with repetitive motion.  Additionally, the July 2009 VA examiner reported evidence of pain, and he noted additional functional loss due to fatigue, weakness, or instability with repetitive motion.  However, even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have motion greater than 30 degrees of flexion.  In other words, the current 20 percent evaluation assigned contemplates the effect of the Veteran's complaints of pain, fatigue, limitation of movement and lack of endurance, and an increased evaluation based on pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5239; DeLuca v. Brown, 8 Vet. App. 202(1995).  

Even considering additional functional limitation due to factors such as pain and fatigue, the overall evidence does not indicate a disability picture comparable to the criteria for the next higher (40 percent) evaluation, over any portion of the rating periods in question.  Indeed, the objective findings show forward flexion well in excess of 30 degrees, with no ankylosis.  Although some limitation of function has been demonstrated, such is found to be contemplated in the 20 percent evaluation in effect throughout the rating periods on appeal.  The Veteran has undergone surgeries and has clearly had more significant problems leading up to the surgeries and while convalescing.  Nevertheless, this was during his active duty period.  From August 2006 through May 2007 and after May 1, 2009, his disability has best been characterized by the criteria for the 20 percent rating under Diagnostic Code 5239.

With respect to whether a higher evaluation might be assignable based on the criteria for intervertebral disc disease causing incapacitating episodes, the Board finds that the evidence does not support a higher rating.  As noted above, a 40 percent rating for intervertebral disc syndrome requires incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  

Based on the lay and medical evidence, the Board finds that the service-connected disability warrants no more than a 20 percent evaluation for the periods in question.  The Board does not find that the above-noted evidence demonstrates the Veteran's low back disability has been manifested by any incapacitating episodes during the periods at issue.  (As already noted, he had more significant problems while on active duty, for which VA may not award compensation.)  While he has reported on-going back pain, the defining criteria for a higher rating based on disc disease is that he must have been prescribed bed rest and treatment by a physician.  In fact, the Veteran has not reported any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician during the pertinent periods.  In addition, the record does not show that the Veteran had ever been hospitalized for intervertebral disc syndrome during these periods  Thus, a rating in excess of 20 percent is not available based on incapacitating episodes.  See 38 C.F.R. § 4.71a (2011).  

With regard to a separate rating for neurological manifestations, the Board notes the evidence shows that the veteran has continuously complained of radiating pain into the lower extremities.  As a result of neurological impairment, the RO awarded separate ratings for radiculopathy affecting the lower extremities in March 2008.  The veteran did not perfect an appeal of the ratings assigned for these neurological problems.  

Referral for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b) also is not warranted.  Though the Veteran reports that he experiences daily pain, there are no frequent periods of hospitalization.  The very symptoms experienced by the Veteran are those addressed in the pertinent criteria as noted in the discussion above.  As such, this case does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b).  

VA must also consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498(1995).  Accordingly, in arriving at the determination above the Board has considered the lay evidence offered by the Veteran, his spouse, and his representative in the form of correspondence and testimony in which it has generally been asserted that the Veteran is entitled to higher disability ratings for his back disability due to his reported symptoms.  The Board notes that the Veteran is competent to report his own overall symptomology and a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494(1992).  However, they do not show that his symptoms more closely approximate the schedular criteria for the next higher evaluations.  

In sum, the Board finds that an initial rating in excess of 20 percent is not warranted for spondylolisthesis of the lumbar spine during the periods at issue.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Because the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

A rating in excess of 20 percent for lumbar spine spondylolisthesis during the period from August 31, 2006, through May 3, 2007, and after May 1, 2009 is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


